          Case 1:19-cv-01178-NONE-EPG Document 18 Filed 06/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   KAREEM J. HOWELL,                               Case No. 1:19-cv-01178-NONE-EPG (PC)
12                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
13         v.
                                                     (DOC. NOS. 1, 11, & 16)
14   S. VILLARREAL, et al.,
15                Defendants.
16
17          Kareem J. Howell (“plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was
19   referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
20   Rule 302.
21          On April 29, 2020, Magistrate Judge Erica P. Grosjean entered findings and
22   recommendations, recommending “that all claims and defendants be dismissed, except for
23   Plaintiff’s claims against Defendants S. Villarreal and A. Randolph for retaliation in violation
24   of the First Amendment and his claim against Defendant S. Villarreal for violation of his First
25   Amendment right to freedom of speech/expression.” (Doc. No. 16 at 2.)
26          Plaintiff was provided an opportunity to file objections to the findings and
27   recommendations. The deadline for filing objections has passed, and plaintiff has not filed
28   objections to the findings and recommendations.
                                                    1
          Case 1:19-cv-01178-NONE-EPG Document 18 Filed 06/02/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6               1. The findings and recommendations issued by the magistrate judge on April 29,
 7                  2020 (Doc. No. 16), are ADOPTED in full;
 8               2. All claims and defendants are dismissed, except for Plaintiff’s claims against
 9                  Defendants S. Villarreal and A. Randolph for retaliation in violation of the First
10                  Amendment and his claim against Defendant S. Villarreal for violation of his
11                  First Amendment right to freedom of speech/expression; and
12               3. The Clerk of Court is directed to reflect the dismissal of defendants R. Nichols;
13                  J. Burnes; S. Babb; and L. Hense on the court’s docket.
14
     IT IS SO ORDERED.
15
16      Dated:     June 2, 2020
                                                        UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
